Citation Nr: 1316456	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  06-08 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for seborrheic keratosis and hyperhidrosis of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to January 1970, including service in the Republic of Vietnam.  His decorations include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that, in pertinent part, denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for seborrheic keratosis and hyperhidrosis of feet.  The Veteran filed a notice of disagreement dated in October 2005, and the RO issued a statement of the case dated in January 2006.  The Veteran filed a substantive appeal in March 2006.

The Veteran testified before the undersigned Veterans Law Judge at the RO in December 2006.  The transcript is included in the record.

The Board notes that the Veteran filed claims for increased evaluation for hypothyroidism and service connection for diabetes mellitus.  Both claims were denied in a February 2005 rating decision.  The Veteran filed a notice of disagreement for both claims in October 2005.  A statement of the case was issued in January 2006; however, the Veteran did not file a timely substantive appeal.  In addition, during the December 2006 hearing, the Veteran's representative indicated that such issues were withdrawn.  Therefore, these issues are not on appeal before the Board.  

In May 2008, the Board denied the Veteran's claims of entitlement to service connection for residuals of malaria and chronic periodontal disease with loss of teeth, as well as denying the Veteran's application to reopen the previously denied claim of entitlement to service connection for seborrheic keratosis and hyperhidrosis of feet.  The Veteran appealed the Board's decision with respect to the last claim to the United States Court of Appeals for Veterans Claims (Court), which in a November 2009 Order, granted the Veteran's motion, vacating the Board's May 2008 decision denying the Veteran's application to reopen the previously denied claim of entitlement to service connection for seborrheic keratosis and hyperhidrosis of feet and remanding the issue for compliance with the terms of the Order.

In December 2010, the Board reopened the Veteran's claim for service connection for seborrheic keratosis and hyperhidrosis of the feet and remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.

In the May 2008 and December 2012 Board decisions, the Board noted that VA treatment records contain a diagnosis of posttraumatic stress disorder (PTSD), noting complaints of increased intensity in nightmares and dreams involving Vietnam.  The Veteran's DD-214 indicates that he served in Vietnam and received the Combat Action Ribbon in service.  The Board previously found that a April 2005 VA record may be construed as an informal service connection claim for PTSD.  In a March 2013 brief, the Veteran's accredited representative stated that the Veteran was filing a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  As such, this matter is referred to the RO for development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.

In the December 2010 remand, the Board noted that the Veteran was a combat veteran and that, as such, he was competent to testify as to matters of service incurrence.  38 U.S.C.A. § 1154(b); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (the Veteran may testify as to matters about which he has first-hand knowledge).  The Board considered the Veteran's testimony that he went to Vietnam during monsoon season, that his feet were continually wet, causing him to lose a large piece of skin from the bottom of his feet and that the condition did not resolve when he returned to the United States.  This testimony was thought to be consistent with the circumstances, conditions, and hardship of the Veteran's combat service in a tropical theater and pertained to a subject with which the Veteran would have first-hand knowledge.  As such, the Board found that, in light of the Veteran's testimony regarding a current condition that had its onset in service, the Veteran should be afforded a VA examination in connection with his claim.

The requested VA examination was performed in January 2011.  The examiner reviewed the Veteran's assertions and commented on specific information from the claims file.  Specifically concerning the Veteran's claim that monsoons caused his hyperhidrosis, the examiner opined that the relevance of the monsoons to the hyperhidrosis was doubtful.  The examiner specified that the condition described that occurred during the monsoon season suggested a retention of water in the Veteran's feet which was common in humid conditions but would be expected to dissipate once the environment changed.

However, the examiner also noted that in 1972, a psychiatrist took a history from the Veteran suggesting that he had an anxiety neurosis that began during his time on active duty.  The examiner further noted that the Veteran reported a history of anxiety and sleeplessness that had continued from his time on active duty through the present day.  The examiner remarked that there was medical literature which supported a connection between abnormal anxiety and hyperhidrosis, and he cited to an article from the Journal of Dermatology.  It was concluded that the weight of the evidence favoring the hyperhidrosis being related to service was based on the following chain of thought:  (1) there was medical literature supportive of hyperhidrosis being associated with anxiety disorder, (2) a prior medical treatment record from 1972 associated an anxiety disorder with the Veteran's tour in Vietnam, and (3) the Veteran claimed the onset of the hyperhidrosis to his military service.

The January 2011 VA examination report appears to support the Veteran's claim for service connection not on a direct basis, but on a secondary basis to an acquired psychiatric disorder.  As noted above, in May 2008 and December 2012 decisions, the Board referred the issue of entitlement to service connection for PTSD to the RO for development.  The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009) the Court held that, when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder.  Additionally, in a March 2013 brief, the Veteran's accredited representative stated that the Veteran was filing a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  A review of the Veteran's claims folder, to include the records found in Virtual VA, reflects that the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, has not been adjudicated by the RO.

In light of the opinion of the January 2011 VA examiner, the issue of entitlement to service connection for an acquired psychiatric disorder is inextricably intertwined with the Veteran's claim for service connection for seborrheic keratosis and hyperhidrosis of the feet.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, as such, the claim for service connection for the Veteran's seborrheic keratosis and hyperhidrosis of the feet must be remanded for initial adjudication of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must adjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  All appropriate development must be accomplished, to include, if warranted, the performance of a VA psychological examination.  In this matter, the Board specifically notes that the Veteran is a combat veteran and entitled to the presumptions of 38 U.S.C.A. § 1154(b).

2.  Thereafter, the RO/AMC should readjudicate the claim for service connection for seborrheic keratoses and hyperhidrosis of the feet, to include as secondary to an acquired psychiatric disorder.  If the benefits sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. TRUBEA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



